Citation Nr: 0414828	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
service connection for diabetes mellitus.  

In September 2003, the veteran testified at a Travel Board 
before the undersigned.  A copy of the transcript is of 
record.  


REMAND

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

The veteran and his representative contend, in essence, that 
service connection is warranted for diabetes mellitus based 
upon service incurrence.  The veteran asserts that he had 
diabetes mellitus in service and the symptoms thereof, and he 
was first diagnosed for the disability two months post 
service.  

A review of the record indicates that the veteran has been 
treated for diabetes mellitus by Kevin M. Fleming, M.D., 
since 1984.  According to the veteran's testimony, the doctor 
who treated him prior to that time, identified as "Dr. 
Nardi," is now deceased and his records are in the care of 
Dr. Fleming.  The veteran states that he also has received 
treatment for this disorder from a Dr. Schutta, of the 
University of Pennsylvania, and at the Philadelphia, 
Pennsylvania VA Medical Center.  These records are important 
and should be obtained in connection with this claim.  

After the aforementioned development has been completed, the 
veteran should undergo a VA examination to determine the 
etiology of his diabetes mellitus.  This is to ensure that 
evaluation of a disability is a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  After obtaining the appropriate 
release of information from the veteran, 
the RO should contact Dr. Fleming, Dr. 
Shutta, and any other health care 
provider identified by the veteran and 
obtain the veteran's medical records for 
association with the claims folder.  

3.  All VA inpatient and outpatient 
treatment records, to include those from 
the Philadelphia, Pennsylvania VA Medical 
Center, related to treatment received for 
diabetes mellitus should be obtained and 
associated with the claims folder.  

4.  The veteran should be scheduled for a 
VA endocrine examination.  Any indicated 
tests or studies should be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's diabetes mellitus had its 
initial onset in service.  The report of 
this examination should then be 
associated with the claims file.  
Rationale for any findings must be 
provided.  

5.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and it should be sent to him and his 
representative.  Also provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




